This is a suit by appellee upon an injunction bond to recover damages for the wrongful suing out of the injunction. From a verdict and judgment awarding damages, this appeal is prosecuted; three errors being assigned.
The first complains of the overruling of an exception. In this action there was no error. The remaining assignments complain of improper argument by counsel for appellee in his address to the jury. We think the argument was objectionable, but that it presents no reversible error. Under the evidence, plaintiff was entitled to a verdict, and it was simply a question of the amount. The evidence warranted a verdict for a much larger amount than the one returned. It is apparent the objectionable argument had no improper influence upon the jury. It therefore presents no ground for reversal.
Affirmed.